Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “the plurality of spikes comprises a heating member of the heating assembly” and claim 13 indirectly depends from claim 1, which has been amended to recite “the plurality of spikes comprises a heating member of the heating assembly that heats the substrate material in the heating position.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101412373 B1 in view of US 20130255702 A1 to Griffith et al. (“Griffith”).
KR 101412373 B1 discloses:
Regarding claim 1:
an aerosol source member (e.g., aroma capsule 5) that defines an outer surface and an interior area having an aerosol precursor composition (e.g., tobacco, aroma substances 6) associated therewith (e.g., Fig. 1-4 and para 2 and 10-23); 
a control body having a housing (e.g., e.g., case 2) that is configured to receive the aerosol source member (e.g., Fig. 1-4 and para 10-23); 
an electrical energy source (e.g., an electrical energy source is inherent for the e-cigarette disclosed in para 5 and 6) coupled with the housing (e.g., para 5 and 6); and 
a heating assembly (e.g., heating part disclosed in para 5) operatively connected to the electrical energy source (e.g., Fig. 1-4 and para 5 and 10-23), 

Regarding claim 8: the aerosol source member further comprises a second substrate material (e.g., thin paper, packing paper 8) that defines an outer surface and an interior area, and wherein the second substrate material surrounds the first substrate material (e.g., Fig. 1-4 and para 2 and 10-23);
Regarding claim 15: the substrate material comprises at least one of a tobacco material and a tobacco-derived material (e.g., Fig. 1-4 and para 2 and 10-23);
Regarding claim 16: the substrate material comprises a non-tobacco material (e.g., Fig. 1-4 and para 2 and 10-23);
Regarding claim 17: the first substrate material comprises a first composition, wherein the second substrate material comprises a second composition, and wherein the first composition is different than the second composition (e.g., Fig. 1-4 and para 2 and 10-23);
Regarding claim 18: the substrate material comprises at least one of shreds of tobacco material, beads of tobacco material, an extruded structure of tobacco material, a crimped sheet of tobacco material, and combinations thereof (e.g., Fig. 1-4 and para 2 and 10-23);
Regarding claim 19: the first substrate material comprises at least one of shreds of tobacco material, beads of tobacco material, an extruded structure of tobacco material, a crimped sheet of tobacco material, and combinations thereof (e.g., Fig. 1-4 and para 2 and 10-23); and
Regarding claim 20: the second substrate material comprises at least one of shreds of tobacco material, beads of tobacco material, an extruded structure of tobacco material, a crimped sheet of tobacco material, and combinations thereof (e.g., Fig. 1-4 and para 2 and 10-23).
KR 101412373 B1 does not explicitly disclose a substrate (as recited in claim 1).
However, Griffith discloses:
Regarding claim 1:
an aerosol source member (e.g., cartridge 90) that defines an outer surface and an interior area and includes a substrate material having an aerosol precursor composition (e.g., the substrate 53 in such embodiments to include a sufficient amount of aerosol precursor material and any further inhalable materials (which may separately be provided on a different substrate as disclosed in para 139) associated therewith (e.g., Fig. 1-5 and para 134-151); 
a control body (e.g., control body 80) having a housing that is configured to receive the aerosol source member (e.g., Fig. 1-5 and para 134-151); 
an electrical energy source (e.g., battery 40) coupled with the housing (e.g., Fig. 1-5 and para 134-151); and 
a heating assembly (e.g., heating element 50) operatively connected to the electrical energy source (e.g., Fig. 1-5 and para 134-151);
Regarding claim 8: the aerosol source member further comprises a second substrate material (e.g., “different substrate” disclosed in para 139) that defines an outer surface and an interior area, and wherein the second substrate material surrounds the first substrate material (e.g., Fig. 1-5 and para 134-151);
Regarding claim 15: the substrate material comprises at least one of a tobacco material and a tobacco-derived material (e.g., Fig. 1-5 and para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173);
Regarding claim 16: the substrate material comprises a non-tobacco material (e.g., Fig. 1-5 and para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173);
Regarding claim 17: the first substrate material comprises a first composition (e.g., a first of the compositions disclosed in para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173), wherein the second substrate material comprises a second composition (e.g., a second of the compositions disclosed in para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173), and wherein the first composition is different than the second composition (e.g., Fig. 1-5 and para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173);
Regarding claim 18: the substrate material comprises at least one of shreds of tobacco material, beads of tobacco material, an extruded structure of tobacco material, a crimped sheet of tobacco material, and combinations thereof (e.g., Fig. 1-5 and para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173);
Regarding claim 19: the first substrate material comprises at least one of shreds of tobacco material, beads of tobacco material, an extruded structure of tobacco material, a crimped sheet of tobacco material, and combinations thereof (e.g., Fig. 1-5 and para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173); and
Regarding claim 20: the second substrate material comprises at least one of shreds of tobacco material, beads of tobacco material, an extruded structure of tobacco material, a crimped sheet of tobacco material, and combinations thereof (e.g., Fig. 1-5 and para 14, 15, 70, 77, 78, 84-86, 92, 102-107, 118, 134-151, 173).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify KR 101412373 B1 as suggested and taught by Griffith in order to provide a number of charges of aerosol precursor material and to improve the consistency of delivered aerosol and the consistency of power requirements to form the aerosol (e.g., Griffith: para 112).



Claims 2-4, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101412373 B1 in view of Griffith and further in view of US 20110126848 A1 to Zuber et al. (“Zuber”).
KR 101412373 B1 in view of Griffith discloses substantially all of the features of the claimed invention as set forth above.
KR 101412373 B1 also discloses:
Regarding claim 13: wherein the plurality of spikes comprises a heating member (e.g., protrusions 9) of the heating assembly (e.g., Fig. 1-4 and para 2 and 10-23, wherein protrusions 9 are capable of heating the substrate material in the heating position).
KR 101412373 B1 in view of Griffith does not explicitly disclose a plurality of spaced conductive bands (as recited in claim 2).
However, Zuber discloses:
Regarding claim 2: the outer surface of the substrate material includes a plurality of spaced conductive bands (e.g., heating elements 213, 214) (e.g., Fig. 2-3 and para 84-86 and 98-99);
Regarding claim 3: each of the spaced conductive bands circumscribes the entire outer surface of the substrate material (e.g., Fig. 2-3 and para 84-86 and 98-99);
Regarding claim 4: each of the spaced conductive bands extends around a limited portion of the outer surface of the substrate material and defines a first end and a second end (e.g., Fig. 2-3 and para 84-86 and 98-99);
Regarding claim 9: the outer surface of the first substrate material includes a plurality of spaced conductive bands (e.g., heating elements 213, 214) (e.g., Fig. 2-3 and para 84-86 and 98-99);
Regarding claim 10: each of the spaced conductive bands circumscribes the entire outer surface of the substrate material (e.g., Fig. 2-3 and para 84-86 and 98-99; and
Regarding claim 11: each of the spaced conductive bands extends around a portion of the outer surface of the substrate material and defines a first end and a second end (e.g., Fig. 2-3 and para 84-86 and 98-99).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of KR 101412373 B1 in view of Griffith as suggested and taught by Zuber in order to provide an electrically heated smoking system which, in use, substantially reduces or minimizes the occurrence of smoke or aerosol condensation on its internal walls (e.g., Zuber: para 4).
Allowable Subject Matter
Claims 5, 7, 12 and 14 are allowed.
Response to Amendment
The amendment of 05/12/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the prior art rejections.  The remarks specifically address the rejection of claim 1 and note the amended subject matter of claim 1.  The remarks then explain the amendment to claim 1 and assert that KR 101412373 .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 20, 2021